DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 08, 2022 after final rejection of March 08, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 08, 2022 has been entered.  The Office action on currently pending claims 1, 3-15, 21, and 23-27 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 10, and 21, and at least in part, because claims 1, 10, and 21 recite the limitations: 
See next page→
(Claim 1): “a plurality of bays formed by bay divider walls comprising at least two bay divider walls perpendicular to each other, wherein a respective bay includes an area in the computing device defined by corresponding bay divider walls, wherein a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay divider wall; and wherein a respective bay is capable of accommodating a pluggable module and comprises one of the optical connectors, one of the power connectors, one cooling disconnect for the cold supply line from the first set of cooling disconnects, one cooling disconnect for the hot return line from the second set of cooling disconnects, and one of the radio frequency connectors”.
(Claim 10): “a plurality of bays formed by bay divider walls comprising at least two bay divider walls perpendicular to each other, wherein a respective bay includes an area in the computing device defined by corresponding bay divider walls, wherein a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay divider wall; and wherein a respective bay is capable of accommodating a pluggable module and comprises one of the optical connectors, one of the power connectors, one liquid disconnect for the cold supply line, one of the liquid disconnects for a hot return line of the hot return lines, and one of the radio frequency connectors; a chassis optical interface to connect to the optical base layer; wherein the power interface is to provide power from the power supply to the power base layer”.
(Claim 21): “a plurality of bays formed by bay divider walls comprising at least two bay divider walls perpendicular to each other, wherein a respective bay includes an area in the computing device defined by corresponding bay divider walls, wherein a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay divider wall; and wherein a respective bay is capable of accommodating a pluggable module and comprises one of the optical connectors, one of the power connectors, one cooling disconnect for the cold supply line from the first set of cooling disconnects, one cooling disconnect for the hot return line from the second set of cooling disconnects, and one of the radio frequency connectors”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1, 10, and 21, are believed to render said claims 1, 10, and 21, and all claims depending therefrom (claims 3-9, 11-15, and 23-27) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on June 08, 2022, Applicant amended the claims in order to address the claim objections made in the previous Office action of March 08, 2022.  The amendments have been fully considered and accepted.  The claim objections are now withdrawn.
As noted in the previous Office actions, Leigh (US 20160150681) is believed to be the closest prior art reference of record.  As outlined in the previous Office actions, the Leigh reference does not teach removable divider walls that are used to define a plurality of bays, let alone two divider walls that are perpendicular to each other, as respectively claimed in claims 1, 10, and 21.  Although the Bachar (US 20180368277) reference teaches removable partition walls (See [0016] and Fig.1: 104 and 106) that are perpendicular to each other, the Office notes that it would not have been obvious and reasonable for one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to combine the Leigh reference with the Bachar reference in order to arrive at the claimed device as respectively recited in claims 1, 10, and 21 since the combination would require undo experimentation and impermissible hindsight.
See next page→
Furthermore, none of the other remaining prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as respectively claimed in independent claims 1, 10, and 21.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

See next page→
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835